DETAILED ACTION
Claims 1-4 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, “the position” on line 8 should be recited as --a position-- for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “the roll drive motor” on line 1 is unclear since a roll motor is previously claimed (see claim 1). Thus it is unclear whether the same or a different roll motor is 
Regarding claim 3, “the internal drive hub” on lines 2-3 lacks antecedent basis.
Claim 4 is rejected for its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Castro Faria (5,725,435) in view of Epley ((6,800,062).
Regarding claim 1, De Castro Faria discloses a system for rotation of a human body in three-dimensional space (abstract lines 1-8) comprising: a yaw frame (19) contained within a roll frame (18), wherein the yaw frame (19) is driven by a yaw motor (5) to rotate about a yaw axis (X-X’) within the roll frame (18), and wherein the roll frame (18) is driven by a roll motor (1) to 
De Castro Faria substantially discloses the claimed invention except for a sensors that detect the position, angle, and speed of rotation for each of the yaw frame, the roll frame, and the pitch frame.  However, Epley discloses in fig. 4, sensors that detect the position (col.10 lines 30-40 disclose accelerometers), angle (col. 11 lines 1-20 disclose detecting angular disposition), and speed (col. 10 lines 30-40) of rotation for each of the yaw frame, the roll frame, and the pitch frame (fig. 4 and col 11. Lines 30-50 disclose graphic symbols depicting the frame vectors in each of the three orthogonal axes for speed, angle and position).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame and controller of De Castro Fario to include sensors as taught by Epley to provide the advantage of enhanced feedback for correction and adjustment to meet a user’s preference and need.




Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alton (5,792,031) discloses a rotatable frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LaToya M Louis/Primary Examiner, Art Unit 3785